Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/20222 has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 should be renumbered to claim 23.
Misnumbered claim 12 should be renumbered to claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2008/0273324) in view of Christofferson (US 2013/0265756).
	Re claim 1: Becker teaches a lighting device or lamp having two or more operating modes, the lighting device or lamp comprising: one or more light emitting diode (LED) packages (60, fig. 1), at least a portion of the one or more LED packages (60) being distributed in a ring arrangement (see fig. 1); and at least one secondary optic disc (20, fig. 1) comprising a plurality of secondary optical elements (30, 32, fig. 1), the plurality of secondary optical elements (20) comprising at least two types of secondary optical elements (30, 32), wherein: an operating mode of the two or more operating modes (mode of 30 and 32) corresponds to each of the one or more LED packages (60) being aligned with a secondary optical element (30, 32) of a predetermined type (30 or 32), and each operating mode (mode of 30 and 32) is defined by at least one of a beam angle or a beam profile (first and second light distribution, see para [0017]), the plurality of secondary optical elements (30, 32) of the at least one secondary optic disc (20) are configured to define the at least one of the beam angle or the beam profile of each operating mode (first and second light distribution, see para [0017]), the beam profile (first and second light distribution, see para [0017]) describing the intensity of light at points along a diameter of a beam of light (points of light along 30, 32) emitted by the lighting device or lamp (10) in a plane (horizontal plane of 10, fig. 1) that is transverse to a direction of propagation of the beam of light (vertical direction of light emitted from 60, fig. 2A).
However, Becker fails to teach a housing having the one or more light emitting diode (LED) package mounted therein; the secondary optic disc is mounted to the housing so that the secondary optic disc and the housing are selectively rotatable with respect to one another about an optical axis of the lighting device or lamp between the at least two predefined positions, each predefined position corresponding to a respective one of the two or more operating modes.
Christofferson teaches a housing (housing 507, fig. 5) having the one or more light emitting diode (LED) package(package 507, fig. 5) (LED, see para [0020]) mounted therein (see fig. 5); the secondary optic disc (107a, 107b, fig. 5) is mounted to the housing (housing 507, fig. 5) so that the secondary optic disc (107a, 107b) and the housing (housing 507) are selectively rotatable (107a, 107b can be rotated about a vertical axis, fig. 5) with respect to one another (107 rotated with respect to 507 and 507 can be rotated about vertical axis of 523) (see para [0032]) about an optical axis of the lighting device or lamp (axis of 121 or 125, fig. 1b) between the at least two predefined positions (see figs. 1a and 1c), each predefined position corresponding to one of the two or more operating modes (see fig. 4b and 4d).
Therefore, in view of Christofferson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing having the one or more light emitting diode (LED) package mounted therein; the secondary optic disc is mounted to the housing so that the secondary optic disc and the housing are selectively rotatable with respect to one another about an optical axis of the lighting device or lamp between the at least two predefined positions, each predefined position corresponding to a respective one of the two or more operating modes, in order to protect components within the housing and providing means to adjust the light output for the lighting device.

	Re claim 2: Becker teaches the at least two types of secondary optical elements (30, 32, fig. 1) comprises a first type of secondary optical elements (30, fig. 1) and secondary optical elements (32, fig. 1) of the plurality of secondary optical elements (30, 32) neighboring an optical element (30) of the first type of secondary optical elements (30) is of a type other than the first type (different light distribution, see para [0018]).  

Re claim 3: Becker teaches the two or more operating modes (mode of 30, 32, fig. 2)  comprise at least three operating modes (modes can be different position of the lenses seen in figs. 2A and 2B).  

Re claim 5: Becker teaches the at least two types of secondary optical elements (30, 32, fig. 1) comprises a first type of secondary optical elements (30, fig. 1) and a second type of secondary optical elements (32, fig. 1), and secondary optical elements of the first type (30) are a different than secondary optical elements of the second type (32). 
However, Becker fails to teach the secondary optical elements of the first type are a different size than secondary elements of the second type.
It would have been an obvious matter of design choice to change the size of the secondary optical elements of Becker such that the secondary optical elements of the first type are a different size than secondary elements of the second type, since it has been held that the configuration of the of size of the secondary optical elements was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Re claim 13: Becker teaches the plurality of secondary optical elements (30, 32, fig. 1) are organized into groups of secondary optical elements (group of three lenses 30, 32, fig. 1), each group of secondary optical elements (30, 32) (a) comprising two or more types of secondary optical elements (two lenses 30, fig. 1) and (b) corresponding to one of the one or more LED packages (60, fig. 1).

Re claim 14: Becker teaches each group of secondary optical elements (30, 32, fig. 1) comprises one secondary optical element of a first type (30, fig. 1), one secondary optical of a second type (32, fig. 1), and one secondary optical element of a third type (30 or 32, fig. 1). 

Re claim 15: Becker teaches each type of secondary optical elements of the two or more types of secondary optical elements (30, 32) corresponds to a predefined beam angle (light distribution, see para [0018]).  

Re claim 16: Becker teaches at least one of the one or more LED packages (60, fig. 1) where light emitted by the at least one of the one or more LED packages (60) is emitted in a direction toward the secondary optic disc (upward direction to 20, fig. 2A).  
However, Becker fails to teach the at least one of the one or more LED packages is mounted within the housing.
Christoffersen teaches a housing (housing 507, fig. 5) having one or more LED packages (light source 507, fig. 5) mounted therein, the at least one of the one or more LED packages (see para [0034]) is emitted in a direction (upward direction, fig. 5) toward the secondary optic disc (107, fig. 5).
Therefore, in view of Christofferson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing having one or more light engines mounted therein where the at least one of the one or more LED packages is mounted within the housing, in order to protect components within the housing and providing means adjust the light output for the lighting device.

Re claim 17: Becker teaches the housing (507, fig. 5) defines (housing holds the 107 which defines the optical axis 121 and 125) the optical axis (axis of 121 and 125, fig. 1a) of the lighting device or lamp (see fig. 5).

Re claim 18: Becker teaches a lighting device or lamp having two or more operating modes, the lighting device or lamp comprising: one or more light engines (60, fig. 1), at least a portion of the one or more LED packages (60) being distributed in a ring arrangement (see fig. 1); and at least one secondary optic disc (20, fig. 1) comprising a plurality of secondary optical elements (30, 32, fig. 1), the secondary optical elements (30, 32, fig. 1) comprising two or more types of secondary optical elements (lenses of 30, 32), at least a portion of the plurality of secondary optical elements (30, 32) being distributed in an alternating pattern (see fig. 1) in a ring arrangement (see fig. 1); wherein: an operating mode of the two or more operating modes (modes of 30, 32) corresponds to each of the one or more light engines (60) being aligned with a secondary optical element of a predetermined type (30, 32), movement (rotational movement, see para [0022]) of the secondary optic disc (20) from a first position (position where 30 receives light) of the at least two predefined positions (position where 30 or 32 receives light) to a second position (position where 32 receives light) of the at least two predefined positions (position where 30 or 32 receives light) causes a switching of the operating mode of the lighting device or lamp (10) from a first operating mode (mode of 30) to a second operating mode (mode of 32), and each operating mode (mode of 30, 32) is defined by at least one of a beam angle or a beam profile (distribution of 30, 32, see para 23]), the plurality of secondary optical elements (30, 32) of the at least one secondary optic disc (30) are configured to define the at least one of the beam angle or the beam profile of each operating mode (first or second distribution of 30 and 32, see para [0017]), the beam profile (first and second light distribution, see para [0017]) describing the intensity of light at points along a diameter of a beam of light (points of light along 30, 32) emitted by the lighting device or lamp (10) in a plane (horizontal plane of 10, fig. 1) that is transverse to a direction of propagation of the beam of light (vertical direction of light emitted from 60, fig. 2A).
However, Becker fails to teach a housing having one or more light engines mounted therein, the secondary optic disc is mounted to the housing so that the secondary optic disc and the housing are selectively moveable with respect to one another about an optical axis of the lighting device or lamp between the at least two predefined positions, each predefined position corresponding to one of the two or more operating modes.
Christofferson teaches a housing (housing 507, fig. 5) having the one or more light emitting diode (LED) package(package 507, fig. 5) (LED, see para [0020]) mounted therein (see fig. 5); the secondary optic disc (107a, 107b, fig. 5) is mounted to the housing (housing 507, fig. 5) so that the secondary optic disc (107a, 107b) and the housing (housing 507) are selectively rotatable (107a, 107b can be rotated about a vertical axis, fig. 5) with respect to one another (107 rotated with respect to 507 and 507 can be rotated about vertical axis of 523) (see para [0032]) about an optical axis of the lighting device or lamp (axis of 121 or 125, fig. 1b) between the at least two predefined positions (see figs. 1a and 1c), each predefined position corresponding to one of the two or more operating modes (see fig. 4b and 4d).
Therefore, in view of Christofferson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing having the one or more light emitting diode (LED) package mounted therein; the secondary optic disc is mounted to the housing so that the secondary optic disc and the housing are selectively rotatable with respect to one another about an optical axis of the lighting device or lamp between the at least two predefined positions, each predefined position corresponding to a respective one of the two or more operating modes, in order to protect components within the housing and providing means to adjust the light output for the lighting device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2008/0273324) in view of Christofferson (US 2013/0265756) as applied to claim 3 above, and further in view of Kjeldsen et al. (US 2016/0069540) (hereinafter Kjeldsen).
Re claim 4: Becker in view of Christofferson fails to teach (a) the three operating modes correspond to a first beam angle, a second beam angle, and a third beam angle, (b) the first beam angle is a predefined angle from the range of 5 to 45°, (c) the second beam angle is a predefined angle from the range of 35° to 80°, and (d) the third beam angle is a predefined angle from the range of 70- 120°.
Kjeldsen teaches adjusting the beam width and/or divergence of the beam width (adjust the beam width and/or divergence, see para [0021]).
Therefore, in view of Kjeldsen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the three operating modes of Becker to correspond to a first beam angle, a second beam angle, and a third beam angle, (b) the first beam angle is a predefined angle from the range of 5 to 45°, (c) the second beam angle is a predefined angle from the range of 35 to 80°, and (d) the third beam angle is a predefined angle from the range of 70-120°, in order to produce light of a desired light output range.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the operating modes of Becker to correspond to a first beam angle, a second beam angle, and a third beam angle, (b) the first beam angle is a predefined angle from the range of 5 to 45°, (c) the second beam angle is a predefined angle from the range of 35 to 80°, and (d) the third beam angle is a predefined angle from the range of 70-120°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2008/0273324) in view of Christofferson (US 2013/0265756) as applied to claim 1 above, and further in view of Belliveau (US 6,474,837).
Re claim 6: Becker in view of Christofferson fails to teach a selector associated with the housing, the selector comprising two or more selector positions, each position corresponding to an operating mode, the selector operably connected to an axle, the axle being affixed to the secondary optic disc such that movement of the selector from a first selector position of the two or more selector positions to a second selector position of the two or more selector positions causes rotation of the secondary optic disc from a first position corresponding to a first operating mode to a second position corresponding to a second operating mode.  
Belliveau teaches a selector (650, fig. 7B) associated with the housing (560, fig. 6), the selector (650, fig. 7B) comprising two or more selector positions (positions of fig. 2C, 2D) (see Col. 11 lines 38-59), each position (see fig. 2C, 2D) corresponding to an operating mode (see fig. 2C, 2D), the selector (650) operably connected to the axle (630, fig. 7B) such that movement of the selector (650) from a first selector position of the two or more selector positions (see figs. 2C, 2D) to a second selector position (see figs. 2C, 2D) of the two or more selector positions causes rotation of the secondary optic disc (640, fig. 7B) (see Col. 11 lines 38-59) from a first position corresponding to a first operating mode (see figs. 2C, 2D) to a second position corresponding to a second operating mode (see figs. 2C, 2D).
Therefore, in view of Belliveau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a selector associated with the housing to the lighting device of Becker which comprises two or more selector positions, each position corresponding to an operating mode, the selector operably connected to the axle such that movement of the selector from a first selector position of the two or more selector positions to a second selector position of the two or more selector positions causes rotation of the secondary optic disc from a first position corresponding to a first operating mode to a second position corresponding to a second operating mode, in order to adjust the light output of the lighting device to a desired color.

Re claim 7: Becker in view of Christofferson fails to teach the axle is affixed directly to the selector.  
Belliveau teaches the axle (630, fig. 7B) is affixed directly to the selector (650, fig. 7B).
Therefore, in view of a second embodiment of Belliveau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an axle affixed directly to the selector, in order to allow rotation of the selector to produce a desired lighting effect.

Re claim 8: Becker in view of Christofferson fails to teach the axle is operably connected to the selector via (a) a gear assembly, (b) one or more belts, or (c) a combination of one or more gears and one or more belts.  
Belliveau teaches the axle (730, fig. 8) is operably connected to the selector (780, fig. 8) via (a) a gear assembly (763, 764, fig. 8), (b) one or more belts, or (c) a combination of one or more gears and one or more belts.
Therefore, in view of Belliveau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operably connect the axle to the selector via a gear assembly, in order to allow rotation of the selector to produce a desired lighting effect.

Claim 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2008/0273324) in view of Christofferson (US 2013/0265756) as applied to claim 1 above, and further in view of Hsing Chen (US 2010/0265706) (hereinafter Chen).
Re claim 10: Becker in view of Christofferson fails to teach the secondary optic disc is affixed to an axle, wherein the axle comprises one or more positioning teeth and the mechanical interface is configured to cause rotation of the axle and the secondary optic disc through engagement of one or more of the positioning teeth.  
Hsing teaches a secondary optic disc (70, fig. 1) is affixed to an axle (60, fig. 1), 
wherein the axle (60) comprises one or more positioning teeth (61, fig. 1) (gear rack, see para [0030]) and the mechanical interface (1, 230, fig. 7)) is configured to cause rotation (rotate, see para [0030]) of the axle (60) and the secondary optic disc (80, fig. 1) through engagement (see para [0030]) of one or more of the positioning teeth (61).
Therefore, in view of Hsing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the axle of Belliveau with the axle comprising a plurality of positioning teeth and the mechanical interface is configured to cause rotation of the axle and the secondary optic disc through engagement of one or more of the positioning teeth, in order to provide an alternative means of providing rotation of the lighting device.

Re claim 21: Becker in view of Christofferson fails to teach a processing element and a mechanical interface, wherein the processing element is configured to: detect a toggling of an interactive element of a remote switch; responsive to detecting, drive the mechanical interface from a current position of the mechanical interface to an adjacent position of the mechanical interface to cause rotation of the secondary optic disc from a first disc position of the at least two predefined positions and corresponding to a current operating mode of the two or more operating modes to an adjacent disc position of the at least two predefined positions and corresponding to an adjacent operating mode of the two or more operating modes.  
Hsing teaches a processing element (220, fig. 7) and a mechanical interface (1, 230, fig. 7), wherein the processing element (220, fig. 7) is configured to: detect a toggling of an interactive element (240, fig. 7) of a remote switch (controlling signal, see para [0038]); responsive to detecting (see para [0038]), drive the mechanical interface (1, 230) from a current position of the mechanical interface (1, 230) to an adjacent position of the mechanical interface to cause rotation of the axle and the secondary optic disc from a first disc position (position of 70 can be adjusted by rotation, see para [0030]) corresponding to a current operating mode of the two or more operating modes to an adjacent operating mode of the two or more operating modes (see para [0030]).  
Therefore, in view of Hsing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a processing element and a mechanical interface to the lighting device of Belliveau where the processing element is configured to: detect a toggling of an interactive element of a remote switch; responsive to detecting, drive the mechanical interface from a current position of the mechanical interface to an adjacent position of the mechanical interface to cause rotation of the axle and the secondary optic disc from a first disc position corresponding to a current operating mode of the two or more operating modes to an adjacent operating mode of the two or more operating modes, in order to wirelessly control and adjust the light output of the lighting device.

Re claim 22: Becker in view of Christofferson fails to teach a communications interface, a processing element, and a mechanical interface, wherein: the communications interface is configured to receive an operating mode request from a wired or wireless remote switch, the operating mode request comprising an indication of a user- selected operating mode; the processing element is configured to: responsive to processing the operating mode request, determine (a) a current position of the mechanical interface and (b) a goal position of the mechanical interface corresponding to the user-selected operating mode, wherein the current position and the goal position each refer to a respective one of the at least two predefined positions, and drive the mechanical interface from the current position to the goal position to cause rotation of the secondary optic disc to align one or more secondary optical elements corresponding to the user-selected operating mode with the LED packages.   
Hsing teaches a communications interface (210, 240, fig. 7), a processing element (220, fig. 7), and a mechanical interface (1, 230, fig. 7), wherein: the communications interface (210, 240) is configured to receive an operating mode request (controlling signal, see para [0038]) (operating mode, see para [0039]) from a wired or wireless remote switch (240, fig. 7) (see para [0039]), the operating mode request (plurality of operating modes, see para [0039]) comprising an indication of a user-selected operating mode (controlling signal, see para [0038]); the processing element (220, fig. 7) is configured to:  - 32 - AttyDktNo: 060196/493998responsive to processing the operating mode request (controlling signal, see para [0038]), determine (a) a current position (see para [0030]) of the mechanical interface (80, fig. 1) and (b) a goal position (see para [0030]) of the mechanical interface (80) corresponding to the user-selected operating mode (see para [0030]), and drive the mechanical interface (80) from the current position to the goal position (see para [0030]) to cause rotation of the axle (60, fig. 1) and the secondary optic disc (80) with respect to the housing (90d, fig. 5) to align one or more secondary optical elements (70) corresponding to the user-selected operating mode (see para [0039]) with the LED packages (20, fig. 1).  
Therefore, in view of Hsing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a communications interface, a processing element, and a mechanical interface to the lighting device of Belliveau where the communications interface is configured to receive an operating mode request from a wired or wireless remote switch, the operating mode request comprising an indication of a user- selected operating mode; the processing element is configured to:  - 32 - AttyDktNo: 060196/493998responsive to processing the operating mode request, determine (a) a current position of the mechanical interface and (b) a goal position of the mechanical interface corresponding to the user-selected operating mode, and drive the mechanical interface from the current position to the goal position to cause rotation of the axle and the secondary optic disc with respect to the housing to align one or more secondary optical elements corresponding to the user-selected operating mode with the LED packages, in order to wirelessly control and adjust the light output of the lighting device.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2008/0273324) in view of Christofferson (US 2013/0265756) and Belliveau (US 6,474,837).
Re claim 19: Becker teaches a lighting device or lamp having two or more operating modes, the lighting device or lamp comprising: one or more light emitting diode (LED) packages (60, fig. 1), at least a portion of the one or more LED packages (60) being distributed in a ring arrangement (see fig. 1); at least one secondary optic disc (20, fig. 1) (b) comprises a plurality of secondary optical elements (30, 32, fig. 1), the secondary optical elements (30, 32, fig. 1) comprising two or more types of secondary optical elements (lenses of 30, 32).
However, Becker fails to teach a housing having the one or more light emitting diode (LED) packages mounted therein, the at least one secondary optic disc (a) is mounted to the housing so that the secondary optic disc and the housing are selectively rotatable with respect to one another about an optical axis of the lighting device or lamp and a selector associated with the housing, the selector comprising two or more selector positions, each position corresponding to an operating mode, the selector operably connected to an axle, the axle being affixed to the secondary optic disc such that movement of the selector from a first selector position of the two or more selector positions to a second selector position of the two or more selector positions causes rotation of the secondary optic disc from a first position corresponding to a first operating mode to a second position corresponding to a second operating mode, wherein an operating mode of the two or more operating modes corresponds to each of the one or more LED packages being aligned with a secondary optical element of a predetermined type.  
Christofferson teaches a housing (housing 507, fig. 5) having the one or more light emitting diode (LED) package(package 507, fig. 5) (LED, see para [0020]) mounted therein (see fig. 5); the secondary optic disc (107a, 107b, fig. 5) is mounted to the housing (housing 507, fig. 5) so that the secondary optic disc (107a, 107b) and the housing (housing 507) are selectively rotatable (107a, 107b can be rotated about a vertical axis, fig. 5) with respect to one another (107 rotated with respect to 507 and 507 can be rotated about vertical axis of 523) (see para [0032]) about an optical axis of the lighting device or lamp (axis of 121 or 125, fig. 1b).
Belliveau teaches a selector (650, fig. 7B) associated with the housing (560, fig. 6), the selector (650, fig. 7B) comprising two or more selector positions (positions of fig. 2C, 2D) (see Col. 11 lines 38-59), each position (see fig. 2C, 2D) corresponding to an operating mode (see fig. 2C, 2D), the selector (650) operably connected to the axle (630, fig. 7B) such that movement of the selector (650) from a first selector position of the two or more selector positions (see figs. 2C, 2D) to a second selector position (see figs. 2C, 2D) of the two or more selector positions causes rotation of the secondary optic disc (640, fig. 7B) (see Col. 11 lines 38-59) from a first position corresponding to a first operating mode (see figs. 2C, 2D) to a second position corresponding to a second operating mode (see figs. 2C, 2D).  
Therefore, in view of Christofferson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a housing having the one or more light emitting diode (LED) package mounted therein; the secondary optic disc is mounted to the housing so that the secondary optic disc and the housing are selectively rotatable with respect to one another about an optical axis of the lighting device or lamp, in order to protect components within the housing and providing means to adjust the light output for the lighting device.
Therefore, in view of Belliveau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a selector associated with the housing to the lighting device of Becker which comprises two or more selector positions, each position corresponding to an operating mode, the selector operably connected to the axle such that movement of the selector from a first selector position of the two or more selector positions to a second selector position of the two or more selector positions causes rotation of the secondary optic disc from a first position corresponding to a first operating mode to a second position corresponding to a second operating mode, in order to adjust the light output of the lighting device to a desired color.

Re claim 20: Becker fails to teach the selector is operable via at least one of (a) manually or (b) a mechanical interface.  
Belliveau teaches a selector (650, fig. 7B) is operable via at least one of (a) manually or (b) a mechanical interface (see Col. 11 lines 38-59).  
Therefore, in view of Belliveau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a selector associated which is operable via at least one of (a) manually or (b) a mechanical interface, in order to adjust the light output of the lighting device to a desired color.

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "Christofferson does not teach or suggest a secondary optic disc mounted to a housing such that the secondary optic disc and housing are rotatable with respect to one another about an optical axis of the lighting device or lamp. Quite to the contrary, as evident in Figure 5 of Christofferson above, the diffractor sections (107a and 107b) do not rotate about the optical axis of the illumination device", the examiner respectfully disagrees. The examiner notes that the housing 507 and optic disc 107 or Christofferson are rotatable about each other about an optical axis of the lamp considering that the housing 507 can be rotated about the vertical axis of rotating shaft 523 in fig. 5 while the optical disc 107 are rotatable about the vertical axes 121 and 125 in fig. 1. Since Christofferson teaches the housing 507 rotatable about the vertical axis of 523 and the optical disc 107 are rotatable about a vertical axis of 121 or 125.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the lighting device or lamp of Claim 21, wherein the remote switch is configured to control the flow of electric power to the lighting device or lamp and the toggling of the interactive element is detected as a series of one or more pulses or interruptions in the electric power supplied to the lighting device of lamp as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dalsgaard (US 2011/0261568) and Dalsgaard (US 2013/0003372) disclose a similar lighting fixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875